Exhibit 10.18

Director Compensation Program

Under our director compensation program, we pay our non-employee directors
retainers in cash. Each non-employee director receives a cash retainer for
service on the board of directors and for service on each committee on which the
director is a member. These fees are payable quarterly in arrears and are as
follows:

Cash Fees

 

     Member
Annual Fee      Chairman
Annual Fee  

Board of Directors

   $ 35,000       $ 60,000   

Audit Committee

   $ 7,000       $ 15,000   

Compensation Committee

   $ 7,000       $ 15,000   

Nominating and Corporate Governance Committee

   $ 3,500       $ 7,500   

Scientific Committee

   $ 7,000       $ 15,000   

The Lead Independent Director of the Board of Directors receives an annual fee
of $17,500 for service as Lead Independent Director in addition to any other
fees such Lead Independent Director is entitled to for service on the Board of
Directors.

Equity Fees

Our director compensation program also includes a stock-for-fees policy, under
which directors have the right to elect to receive common stock in lieu of cash
fees. The number of shares to be issued to participating directors is determined
on a quarterly basis by dividing the cash fees to be issued in common stock by
the fair market value of our common stock, which is the closing price of our
common stock, on the first business day of the quarter following the quarter in
which the fees were earned.

Under our director compensation program, upon their initial election to the
board of directors, new non-employee directors receive an option grant for
30,000 shares and all non-employee directors receive an annual option grant for
20,000 shares. The annual grants are made on the date of the annual meeting of
stockholders. These options vest quarterly over three years from the date of
grant, subject to continued service as a director, and are granted under our
2008 Stock Incentive Plan. These options are granted with exercise prices equal
to the fair market value of our common stock, which is the closing price of our
common stock, on the date of grant and become immediately exercisable in full if
there is a change in control of our company.